Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species I in the reply filed on 03/02/2022 is acknowledged.  The traversal is on the ground(s) that
	“ In particular, while independent claim 9 of Species II is directed to a wireless device with various components that are not present in independent claims 1 and 21 of Species I, claim 9 also recites features that are included in Species I. For example, claim 9 recites “wherein the antenna comprises a modified planar inverted-F antenna (PIFA) structure formed by a single conductive element, a connection element coupled between the conductive element and the PCB to form an antenna feed point, and at least one inductor configured to couple the connection element to a ground plane of the antenna.” As such, the field of search for Species II falls within the broader field of search for Species I and thus, searching for Species I is likely to result in finding art pertinent to Species II. For at least these reasons, a serious search and examination burden would not be placed on the examiner if restriction is not required between Species I and II”.
	This is not found persuasive because while features of  “impedance matching portion comprising at least two high quality inductors in parallel between the antenna feed point and the and the ground plane, and the conductive element is formed using laser direct structuring” appear in species I but not in species II, and “ a main body, an opening within a side surface of the main body, a conductive enclosure: a non- conductive outer cover, at least one antenna being disposed within the opening and against an underside of the cuter cover, an antenna support structure disposed within the opening, a display screen disposed within the opening and adjacent to the at least one antenna without overlap” appear in species II but not in species I. Therefore, examination of both species will present an undue burden. Accordingly, the requirement is still deemed proper and is therefore made FINAL
	Accordingly, species I, claims 1-8 and 21-29 are considered and non-elected claims 9-20 have been withdrawn from a consideration (noted that dependent claim 20 is elected but it depends on nonelected independent claim 9; therefore, claim 20 is considered as nonelected claim). 
	The restriction requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the at least one inductor includes two high quality (Q) inductors connected in parallel between the antenna feed point and the ground plane” in claims 3 and 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Regarding recitations throughout the claims that an element is “configured to/for” perform a function, it is the position of the Office that such recitations are not positively recited structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability.

Claims 1-2, 4, 6-8, 21-24 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 2009/0040115).
	Respecting claim 1, Zhang discloses, at least in Figs. 9-13 & paragraphs hereafter pars. 88-97, an antenna for a wireless device comprising at least one printed circuit board (66), the antenna comprising a modified planar inverted-F antenna structure including a radiating portion comprising a conductive element (54-1B) coupled to a connection element (78, 68,70), and an impedance matching portion (92) comprising at least one inductor (inductor in Fig. 12 and par. 97) coupled to the connection element; and an antenna feed point (88) formed by electrically coupling the connection element(78) to the PCB (66).
	Respecting claims 2 & 24 and independent 21, Zhang discloses at least in Figs. 9-13 & paragraphs hereafter pars. 88-97, a modified planar inverted-F antenna comprising an elongated antenna portion (54-1B) formed by a conductive element extending from a connection element (68, 70,78), and at least one inductor (inductor in Fig. 12 and par. 97) configured to couple the connection element to a ground plane (82) of the antenna.
	Respecting claims 4 & 27, 6-7 & 28, and 8 & 29, the connection element includes a pogo pin (78 & par. 90); the conductive element (54-1B in Fig. 10) has an elongated curved shape (curved shape has end 76) wherein the elongated curved shape has a free end (80) and an opposing fixed end (76) coupled to the connection element (68, 70,78); and a length of the conductive element is selected to enable operation in at least one of the following frequency bands 1.5 Gigahertz (GHz), 1.8 GHz, 2.4 GHz, 5.7 GHz, 6.9 GHz, and 7.1 GHz (par. 38).
	Respecting claims 22-23, Zhang discloses the at least one inductor obviates a need for a typical shortened PIFA leg (Fig. 13). Further, Zhang discloses the antenna modifies a typical PIFA by omitting a shortened antenna portion for grounding the antenna (Fig. 12).
	Respecting claim 26, Zhang discloses the connection element (78,70,68) electrically couples the conductive element (54-1B) to an antenna feed point (88).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
	Respecting claims 3 and 25, Zhang discloses every feature of the claimed invention parallel inductors between feedpoint  and groundplane; However, cooecitng parallel inductors between antenna feed point and ground plane has been well known in the matching  to match desired antenna impedance;Therefore, one of ordinary skill in the art would be motivated to provide the impedance matching portion of Zhang with parallel inductors; doing so would to improve impedance matching results and parameters.
	Respecting claim 5, Zhang does not disclose the conductive element is formed using laser direct structuring (LDS). However, this forming process or steps is not germane to the issue of patentability of the device itself. The conductive element would have been considered as a part of the antenna resulting from any manufacturing technique. Therefore, forming the conductive element using laser direct structuring (LDS) or using any other manufacturing techniques would have been deemed obvious to a person skill in the art.
						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is. The examiner can normally be reached on Flex 9am-7pm ET Monday & Thursday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
	May 31, 2022

	/TRINH V DINH/	for Trinh V Dinh, Patent Examiner of Art Unit 2845